DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2022 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Notes
The Examiner notes that several interviews were conducted discussing a proposed Examiner’s amendment to place the application in condition for allowance, however, after multiple requests for more time, no written proposal was received. This is a “Special New” case, requiring an expedited Examiner’s response.

Response to Arguments
Applicant's arguments filed on Jan. 28, 2015 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. 

 Response to Arguments
Applicant's arguments filed on Jan. 31, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument on page 10 that “Although Claim 1 recites "a second intra mode is applied on the second video block," one of skill in the art would have understood that such a use of a second intra mode does not preclude use of another coding mode (e.g., a third mode) for coding the second video block” the Examiner respectfully disagrees and declines to interpret the claims in that manner.  While many modes may be available, the claim . 

Claim Objections
Claims 1, 3-12, 14-22 are objected to because of the following informalities:  the terms “a second intra mode is applied” and “a third mode is not applied” raises a question as to the limiting effect of the third mode language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrases will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention.
Additionally, claim 20 should state “storing when performed by a video processing apparatus, generates a bitstream of a video,  .
Appropriate correction is required.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 19 recites that “the second mode is applied”, but claims 21-22 recite limitations indicating “whether to apply the second intra mode” and “whether to apply the third mode.” The renders the claims indefinite because it is unclear if the claims should be interpreted as always applying the second mode or not. Additionally, it is unclear whether the second and third modes are mutually exclusive or not. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose “a third mode is not applied on the second video block, wherein in the third mode, a difference between a quantized residual and a prediction of the quantized residual is represented in the bitstream using a pulse coding modulation representation, and prediction samples in the third mode are derived by invoking the reference sample filtering operation.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Alison Slater/Primary Examiner, Art Unit 2487